[Cite as In re Disqualification of Ramsey, 138 Ohio St. 3d 1296, 2014-Ohio-1813.]




                        IN RE DISQUALIFICATION OF RAMSEY.
                                       IN RE T.D.J.
         [Cite as In re Disqualification of Ramsey, 138 Ohio St. 3d 1296,
                                    2014-Ohio-1813.]
Judges—Affidavits of disqualification—R.C. 2701.03—Proceeding pro se does
        not excuse the failure to timely set forth and substantiate allegations of
        bias—Request for removal denied.
                     (No. 14-AP-012—Decided March 19, 2014.)
  ON AFFIDAVIT OF DISQUALIFICATION in Cuyahoga County Court of Common
                  Pleas, Juvenile Division, Case No. CU09113269.
                                ____________________
        O’CONNOR, C.J.
        {¶ 1} Sharon M. Johnson, the mother of the minor child in the
underlying child-custody case, has filed an affidavit with the clerk of this court
under R.C. 2701.03 seeking to disqualify Judge Donald L. Ramsey, a retired
judge sitting by assignment, from presiding over any further proceedings in case
No. CU09113269 in the Juvenile Division of the Court of Common Pleas of
Cuyahoga County.        The case is pending on a motion to declare Johnson a
vexatious litigator.
        {¶ 2} This is the second affidavit of disqualification that Johnson has
filed against Judge Ramsey in this case. Her previous affidavit was denied by
entry dated October 19, 2012.
        {¶ 3} In her present affidavit, Johnson claims for a variety of reasons that
Judge Ramsey is biased and prejudiced against her. She alleges that he has
ignored her evidence, failed to read her motions, refused to allow her to be heard
at hearings, threatened to hold her in contempt, ignored the contemptuous
                             SUPREME COURT OF OHIO




behavior of the father and the professional misconduct of the father’s attorney,
showed preference for Johnson’s former court-appointed attorneys over Johnson,
and “mocked” and “belittle[d]” her.
       {¶ 4} Judge Ramsey has responded in writing to Johnson’s affidavit,
denying any bias or prejudice against any party or attorney in the underlying case.
Judge Ramsey further states that all of his decisions have been based on his
interpretation of the facts and law.
       {¶ 5} For the reasons explained below, no basis has been established to
order the disqualification of Judge Ramsey.
       {¶ 6} First, Johnson has waived the right to object to Judge Ramsey
based on conduct occurring before September 26, 2012, the date she filed her first
affidavit of disqualification. If Johnson believed that the judge’s complained-of
conduct prior to September 26, 2012, demonstrated bias, she had the opportunity
to identify and substantiate those allegations in her first affidavit. Johnson asserts
that she did not include all of the relevant evidence against Judge Ramsey in her
previous affidavit because she lacked legal knowledge of the proper procedures.
But the fact that Johnson is proceeding pro se does not excuse her failure to
timely set forth and substantiate her allegations. Moreover, Johnson has failed to
sufficiently explain why she waited so long to assert these claims in a second
affidavit. In re Disqualification of O’Grady, 77 Ohio St. 3d 1240, 1241, 674
N.E.2d 353 (1996) (“An affidavit of disqualification must be filed as soon as
possible after the incident giving rise to the claim of bias and prejudice occurred
or affiant becomes aware of circumstances that support disqualification”). As
nothing in the record justifies Johnson’s failure to include these claims in her
previous affidavit, she has waived the right to disqualify the judge based on
conduct occurring before September 26, 2012. See In re Disqualification of
Sheward, 136 Ohio St. 3d 1262, 2013-Ohio-4244, 995 N.E.2d 1201, ¶ 5.




                                          2
                               January Term, 2014




       {¶ 7} Second, even if Johnson had not waived some of her claims, her
complaints about Judge Ramsey’s legal and evidentiary rulings in the underlying
case are not grounds for disqualification. Contrary to Johnson’s contention, an
affidavit of disqualification “is not a vehicle to contest matters of substantive or
procedural law.” In re Disqualification of Solovan, 100 Ohio St. 3d 1214, 2003-
Ohio-5484, 798 N.E.2d 3, ¶ 4. And a party’s disagreement or dissatisfaction with
a court’s rulings—even if those rulings are erroneous—does not constitute bias or
prejudice. In re Disqualification of Floyd, 101 Ohio St. 3d 1217, 2003-Ohio-7351,
803 N.E.2d 818, ¶ 4. The remedy for Johnson’s legal claims, if any, lies on
appeal, not through the filing of an affidavit of disqualification.           In re
Disqualification of Russo, 110 Ohio St. 3d 1208, 2005-Ohio-7146, 850 N.E.2d
713, ¶ 6.
       {¶ 8} Finally, Johnson’s allegations that the judge has “mocked,”
“belittle[d],” and “degrade[d]” her are not borne out by the record. In affidavit-
of-disqualification proceedings, “[t]he term ‘bias or prejudice’ implies a hostile
feeling or spirit of ill-will or undue friendship or favoritism toward one of the
litigants or his attorney, with the formation of a fixed anticipatory judgment on
the part of the judge, as contradistinguished from an open state of mind which
will be governed by the law and the facts.’ ” In re Disqualification of O’Neill,
100 Ohio St. 3d 1232, 2002-Ohio-7479, 798 N.E.2d 17, ¶ 14, quoting State ex rel.
Pratt v. Weygandt, 164 Ohio St. 463, 469, 132 N.E.2d 191 (1956). A review of
the judge’s comments identified by Johnson in her affidavit does not suggest a
hostile feeling toward her or the formation of a fixed anticipatory judgment
warranting the judge’s disqualification from the underlying case.
       {¶ 9} “The statutory right to seek disqualification of a judge is an
extraordinary remedy. A judge is presumed to follow the law and not to be
biased, and the appearance of bias or prejudice must be compelling to overcome
these presumptions.” In re Disqualification of George, 100 Ohio St. 3d 1241,



                                         3
                           SUPREME COURT OF OHIO




2003-Ohio-5489, 798 N.E.2d 23, ¶ 5.        Those presumptions have not been
overcome in this case.
       {¶ 10} For the reasons stated above, the affidavit of disqualification is
denied. The case may proceed before Judge Ramsey.
                         _________________________




                                       4